                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

              Although defendants typically carry the initial burden to produce evidence
       demonstrating a prisoner is not entitled to proceed IFP, “in some instances, the district court
       docket may be sufficient to show that a prior dismissal satisfies at least one of the criteria
       under § 1915(g) and therefore counts as a strike.” Andrews, 398 F.3d at 1120. At that point,
       the burden “then shifts to the prisoner, who must attempt to rebut the . . . showing by
       explaining why a prior dismissal should not count as a strike.” Id.

               Based on a review of its own docket, the Court finds that Plaintiff appears to have at
       least three prior civil actions dismissed because they were frivolous, malicious, or failed to
       state a claim upon which relief may be granted.1 Those cases include:

           1. Garcia v. LA Cty. Sheriff Dept. et al., Civil Case No. 2:15-cv-08329-DOC-DFM
              (filed Nov. 21, 2015), Dkts. 9 (Order dismissing complaint for failure to state a
              claim), 17 (Report & Recommendation [R&R] to dismiss action for failure to
              prosecute), 18 (Order Accepting R&R), 19 (Judgment);

           2. Garcia v. Hall, Civil Case No. 2:15-cv-08642-DOC-DFM (filed November 5, 2015),
              Dkt. 4 (Order denying IFP because complaint “frivolous and without merit”);

           3. Garcia v. L.A. Cty. D.A.s Office et al., Civil Case No. 2:15-cv-08645-DOC-DFM
              (filed November 5, 2015), Dkt. 4 (Order denying IFP because complaint “frivolous
              and without merit”);

           4. Garcia v. Romero et al., Case No. 2:15-cv-08810-DOC-DFM (filed November 12,
              2015), Dkt. 4 (Order denying IFP because complaint “frivolous and without merit”);

           5. Garcia v. Los Angeles Cty. Sheriffs et al., Civil Case No. 2:15-cv-9010-DOC-DFM
              (filed October 28, 2015), Dkts. 10 (Order dismissing complaint with prejudice where
              claims were time-barred), 11 (Judgment); and

           6. Garcia v. Huntington Park Police et al., Case No. 2:16-cv-04038-DOC-DFM (filed
              June 8, 2016), Dkt. 4 (Order denying IFP because complaint “frivolous and without
              merit”).

               Accordingly, Plaintiff is ordered to show cause in writing within twenty-eight days
       (28) of service of this Order why the Court should not recommend that Plaintiff’s Motion to
       Proceed IFP be denied and this action be dismissed based on his failure to prepay the civil
       and administrative filing fees. Plaintiff must explain why his prior dismissals should not be

                1
                 A court may take judicial notice of its own records. See United States v. Author Servs., 804
       F.2d 1520, 1523 (9th Cir. 1986); see also Fed. R. Evid. 201(b) (“The court may judicially notice a
       fact that is not subject to reasonable dispute[.]”).

CV-90 (12/02)                               CIVIL MINUTES-GENERAL                    Initials of Deputy Clerk: nb
                                                                                                  Page 2 of 3
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

       counted as strikes or show that he qualifies for the “imminent danger” exception. See
       Andrews v. Cervantes, 593 F.3d 1047, 1055 (9th Cir. 2007) (exception applies if complaint
       makes a plausible allegation that the prisoner faced “‘imminent danger of serious physical
       injury’ at the time of filing’”) (quoting 28 U.S.C. § 1915(g)). Failure to respond to this Order
       will result in a recommendation that this action be dismissed.




CV-90 (12/02)                             CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                             Page 3 of 3
